In re Petroleum Club of Lafayette;— Defendant; Applying for Writ of Certiora-ri and/or Review Office Of Workers’ Comp. Dist. 4, No. 00-06894; to the Court of Appeal, Third Circuit, No. 01-0142.
Granted. Because Wilson Joseph Davis, Sr. has not complied with the requirement of La.Rev.Stat. Ann. Sec. 23:1316.1 in presenting statutorily sufficient medical evidence, we set aside the judgment of the hearing officer and remand this matter to the hearing officer for further proceedings. See Nickens v. Patriot Home Systems, 97-0291 (La.App. 1 Cir. 6/29/98), 713 So.2d 1179. Judgment set aside and case remanded for further proceedings.
KIMBALL, J., would deny the writ.
JOHNSON, J., would deny the writ.